DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	This Detailed Action is attached to the Pre-Interview Communication in order to present the 112 rejections in full detail and in a size that can be more easily read.
	There are no 102/103 rejections for the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per Claim 1:
“the response” at the end of claim 1 is ambiguous.  While it is fairly clear that Applicant meant to refer to “a response” in the 2nd to last line of claim 1, “the response” at the end of claim 1 can also refer to “a/the candidate response” such that, as claimed, it is not clear which response is the one that “the response” at the end of claim 1 is supposed to refer to.

As per Claim 2:
“the decoder sequence corresponding to the encoder sequence” at the end of claim 2 lacks antecedent basis.  Line 2 of claim 2 recites “a plurality of encoder sequences and a plurality of decoder sequences”, but no part of claims 1 and 2 establishes that the encoder sequences have any correspondence to the decoder sequences (and also do not establish that there are an equal number of encoder sequences and decoder sequences, where the encoder sequences have a one-to-one correspondence to the decoder sequences)

	As per Claim 3:
	“each token in the encoding” lacks antecedent basis (no part of claims 1-3 establishes that any of the encodings have any tokens)
	“the encoding” at the end of claim 3 is ambiguous (it can refer to any one of the multiple encoder sequence encodings and any one of the multiple decoder sequence encodings).

	As per Claim 4:
	“the encoding of the encoder sequence” is ambiguous, because it is not clear which encoding of which encoder sequence is the one that “the encoding of the encoder  sequence” is supposed to refer to (unlike the two training steps at the end of claim 2, “updating the attention weight for at least one token in the encoding of the encoder sequence” in claim 4 is not a “for-loop” limitation, and so “the encoding of the encoder sequence” cannot be interpreted as a respective encoding that corresponds to the “current” encoding that is being used to train the encoder)

	As per Claim 5:
	“the encoding for the decoder sequence corresponding to the encoder sequence” and “the decoder sequence corresponding to the encoder sequence” lack antecedent basis (same issue as discussed above in the 112 rejection of claim 2).
	Additionally, even assuming there was antecedent basis for “the encoding for the decoder sequence corresponding to the encoder sequence” (i.e. assuming that the number of encoder sequences and the number of decoder sequences are equal and that there is a one-to-one correspondence between the encoder sequences and the decoder sequences), “the encoding for the decoder sequence corresponding to the encoder sequence” is ambiguous (same type of issue as discussed above in the 112 rejection of claim 4).

	As per Claim 7: “the generated subsequent next output sequence token” in the 3rd to last line of claim 7 is ambiguous (can refer to any one of the multiple generated next output sequence tokens in the 5th to last line of claim 7).
Amending “the generated” in the 3rd to last line of claim 7 to recite –a generated— should suffice to resolve this issue.

	Claim 11 includes the same issue as claim 1.

	Claim 12 includes the issues of claim 2.
	Additionally, “each encoder sequence and each decoder sequence in the training set” and “the training set” in lines 3-4 of claim 12 lack antecedent basis (unlike claim 2, claim 12 does not recite “a training set comprising a plurality of encoder sequences and a plurality of decoder sequences)

	Claim 13 includes the issues of claim 3.
	Claim 14 includes the issues of claim 4.
	Claim 15 includes the issues of claim 5.
	Claim 16 includes the issues of claim 7.

	As per Claim 17:
	“obtain response template” in line 2 of claim 17 is unusual grammar, and at a minimum, it is not clear if “response template” is supposed to be “a response template” or “the response template” (presumably “the response template” since claim 17 appears to be an equivalent of claim 8).

	Claim 18 includes the issues of claims 1 and 2.

	Claim 20 includes the issues of claim 7.

	The dependent claims include the issues of their respective parent claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YEN whose telephone number is (571)272-4249. The examiner can normally be reached M-F 12:00PM -8:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EY 4/26/2022
/ERIC YEN/Primary Examiner, Art Unit 2658